

115 HR 6286 IH: Bus Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6286IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Ben Ray Luján of New Mexico (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to make the provision of Wi-Fi access on school
			 buses eligible for E-rate support.
	
 1.Short titleThis Act may be cited as the Bus Act of 2018. 2.E-rate support for school bus Wi-Fi (a)Rulemaking (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall conduct a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.
 (2)Eligible recipientsNotwithstanding section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)), the Commission shall provide in the rulemaking under paragraph (1) for State educational agencies, educational service agencies, and local educational agencies to be eligible to receive the support described in such paragraph.
 (b)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)School busThe term school bus means a passenger motor vehicle that is— (A)designed to carry a driver and not less than 5 passengers; and
 (B)used significantly to transport— (i)children enrolled in an early childhood education program to or from such program or an event related to such program; or
 (ii)students enrolled in an elementary school or secondary school to or from such school or an event related to such school.
 (3)Terms defined in Elementary and Secondary Education Act of 1965The terms early childhood education program, educational service agency, elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				